Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

(see claim 1, see [0063] According to a fifth aspect, this application provides a sending device, including: a memory, a processor, and a computer program, where the computer program is stored in the memory, and the processor runs the computer program to execute the encoding method), “a non-transitory memory and at least one processor “ (see claim 10) and “non-transitory storage medium, comprising a computer program” (see claim 19)  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The human mind can configure information bits, a first check bits and frozen bits according the serial numbers of sub-channels and convert the bits into an encoded sequenced.  Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a sending device” (see claim 1, see [0063] According to a fifth aspect, this application provides a sending device, including: a memory, a processor, and a computer program, where the computer program is stored in the memory, and the processor runs the computer program to execute the encoding method), “a non-transitory memory and at least one processor “ (see claim 10) and “non-transitory storage medium, comprising a computer program” (see claim 19)  such as “a sending device” (see claim 1, see [0063] According to a fifth aspect, this application provides a sending device, including: a memory, a processor, and a computer program, where the computer program is stored in the memory, and the processor runs the computer program to execute the encoding method), “a non-transitory memory and at least one processor “ (see claim 10) and “non-transitory storage medium, comprising a computer program” (see claim 19)  for encoding. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 1, 10 and 19 do not recite any additional elements except a generic processor such as “such as “a sending device” (see claim 1, see [0063] According to a fifth aspect, this application provides a sending device, including: a memory, a processor, and a computer program, where the computer program is stored in the memory, and the processor runs the computer program to execute the encoding method), “a non-transitory memory and at least one processor “ (see claim 10) and “non-transitory storage medium, comprising a computer program” (see claim 19)  for encoding.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0,007,160)

As per claim 1:
As per claim 10:
As per claim 19:

Li discloses:

A polar code encoding method, comprising: 

A polar code encoding apparatus, comprising: a non-transitory memory, configured to store instructions;  and at least one processor, wherein when the instructions are executed by the at least one processor, the at least one processor is configured to


(Li, Figs 1-12)
(Li, [0039], polar codes may be constructed by determining or assigning one of a parity check bit, a frozen bit, a CRC bit, or an information bit to each polar channel from a set of polar channels of the encoder or decoder.  The assigning may be based on respective reliability metrics associated with the polar channels)
(Li, [0106], Software 1030 may be stored in a non-transitory computer-readable medium such as system memory or other memory.  In some cases, the software 1030 may not be directly executable by the processor but may cause a computer (e.g., when compiled and executed) to perform functions described herein)

sequentially configuring, by a sending device, information bits and first check bits on subchannels in a first subchannel set, and 
(Li, [0066], Fig. 3, each of the polar channels 301 may be assigned as a punctured bit 305, frozen bit 310, information bit 315, or parity check bit 320 for the purpose of polar coding)

configuring frozen bits on subchannels in a second subchannel set, 
(Li, [0066], Fig. 3, each of the polar channels 301 may be assigned as a punctured bit 305, frozen bit 310, information bit 315, or parity check bit 320 for the purpose of polar coding)

wherein the subchannels in the first subchannel set are sorted according to
(Li, Fig. 3 Frozen Bits 310, Information Bits 315, Parity Check Bits 320, Polar Channel Index Order (increasing))
(Li, [0039], polar codes may be constructed by determining or assigning one of a parity check bit, a frozen bit, a CRC bit, or an information bit to each polar channel from a set of polar channels of the encoder or decoder.  The assigning may be based on respective reliability metrics associated with the polar channels…Based on a channel index associated with one or more of the information bits (e.g., the lowest channel index assigned to an information bit or channel index associated with the least reliable channel assigned to an information bit), parity check bits may be assigned.  For example, an encoder may select one or more polar channels (e.g., a value `P`) whose indices are greater than the channel index of the polar channel for the first information bit)
(Li, Fig. 3 Frozen Bits 310, Information Bits 315, Parity Check Bits 320, Polar Channel Index Order (increasing))
(Li, Figs. 4-5 Frozen Bits, Information Bits, Parity Check Bits, Polar Channel Index)


(Li, [0066], Fig. 3, each of the polar channels 301 may be assigned as a punctured bit 305, frozen bit 310, information bit 315, or parity check bit 320 for the purpose of polar coding)

Li does not disclose that the first subchannel is sorted according to a natural order of serial numbers of the subchannel,

However, Li figure 3 disclose that the polar channels are indexing according to increasing order.
(Li, Fig. 3 Frozen Bits 310, Information Bits 315, Parity Check Bits 320, Polar Channel Index Order (increasing))
(Li, Figs. 4-5 Frozen Bits, Information Bits, Parity Check Bits, Polar Channel Index)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to recognize that Li’s indexing according to increasing order is functional equivalent to “sorted according to a natural order of serial numbers”
(Li, Fig. 3 Frozen Bits 310, Information Bits 315, Parity Check Bits 320, Polar Channel Index Order (increasing))
(Li, Figs. 4-5 Frozen Bits, Information Bits, Parity Check Bits, Polar Channel Index)



As per claim 2:
As per claim 11:

Li further discloses:

wherein the subchannels in the first subchannel set are sorted according to an ascending order of the serial numbers of the subchannels. 
(Li, Fig. 3 Frozen Bits 310, Information Bits 315, Parity Check Bits 320, Polar Channel Index Order (increasing))
(Li, Figs. 4-5 Frozen Bits, Information Bits, Parity Check Bits, Polar Channel Index)

As per claim 3:
As per claim 12:
Li further discloses:

wherein at least one first check bit is alternately arranged between the information bits. 
(Li, [0066], Fig. 3, each of the polar channels 301 may be assigned as a punctured bit 305, frozen bit 310, information bit 315, or parity check bit 320 for the purpose of polar coding)

As per claim 4:
As per claim 13:
Li further discloses:
wherein the first check bits are cyclic redundancy check (CRC) bits. 
(Li, [0039] polar codes may be constructed by determining or assigning one of a parity check bit, a frozen bit, a CRC bit, or an information bit to each polar channel from a set of polar channels of the encoder or decoder.  The assigning may be based on respective reliability metrics associated with the polar channels)
 (Li, [0066], Fig. 3, each of the polar channels 301 may be assigned as a punctured bit 305, frozen bit 310, information bit 315, or parity check bit 320 for the purpose of polar coding)

As per claim 5:
As per claim 14:
Li further discloses:


(Li, [0039] polar codes may be constructed by determining or assigning one of a parity check bit, a frozen bit, a CRC bit, or an information bit to each polar channel from a set of polar channels of the encoder or decoder.  The assigning may be based on respective reliability metrics associated with the polar channels)
(Li, [0066], Fig. 3, each of the polar channels 301 may be assigned as a punctured bit 305, frozen bit 310, information bit 315, or parity check bit 320 for the purpose of polar coding)

As per claim 6:
As per claim 15:
Li further discloses:

wherein before the sequentially configuring the information bits and the first check bits and the configuring the frozen bits, the method further comprises: determining, by the sending device, a subchannel corresponding to a second check bit;  configuring the second check bit on the subchannel corresponding to the second check bit;  and determining, by the sending device, the first subchannel set and the second subchannel set from subchannels other than the subchannel corresponding to the second check bit. 
(Li, [0039] polar codes may be constructed by determining or assigning one of a parity check bit, a frozen bit, a CRC bit, or an information bit to each polar channel from a set of polar channels of the encoder or decoder.  The assigning may be based on respective reliability metrics associated with the polar channels)

As per claim 7:
As per claim 16:
Li further discloses:
wherein the second check bit is a parity check (PC) bit. 
(Li, [0039] polar codes may be constructed by determining or assigning one of a parity check bit, a frozen bit, a CRC bit, or an information bit to each polar channel from a set of polar channels of the encoder or decoder.  The assigning may be based on respective reliability metrics associated with the polar channels)

As per claim 8:
As per claim 17:
Li further discloses:
wherein the subchannels in the second subchannel set are sorted according to a natural order of serial numbers of the subchannels. 
(Li, Fig. 3 Frozen Bits 310, Information Bits 315, Parity Check Bits 320, Polar Channel Index Order (increasing))

As per claim 9:
As per claim 18:
Li further discloses:
wherein at least one of the frozen bits carries a terminal identifier;  and subchannels in the second subchannel set other than subchannels corresponding to the terminal identifier are sorted according to a natural order of serial numbers of the subchannels. 
(Li, [0039] polar codes may be constructed by determining or assigning one of a parity check bit, a frozen bit, a CRC bit, or an information bit to each polar channel from a set of polar channels of the encoder or decoder.  The assigning may be based on respective reliability metrics associated with the polar channels)
(Li, Fig. 3 Frozen Bits 310, Information Bits 315, Parity Check Bits 320, Polar Channel Index Order (increasing))

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thien Nguyen/           Primary Examiner, Art Unit 2111